Citation Nr: 0925604	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to August 19, 2003, 
for the award of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  The Veteran died in March 1989.  The 
appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which awarded service connection for 
the cause of the Veteran's death (DIC benefits) effective 
August 19, 2003.  

The appellant presented testimony before the RO February 2007 
and the Board in April 2009; the transcripts have been 
associated with the claims folder. 

In a September 2006 statement, the Appellant indicated that 
while the Veteran was awarded pension benefits prior to his 
death, he never received any compensation payments.  The 
Board finds that this amounts to a claim for accrued 
benefits.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).




FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The RO received the appellant's original claim for DIC 
benefits in April 1989.  

3.  The appellant's claim for DIC benefits was finally denied 
in May 1989, December 1994, July 1996, and January 1998.

4.  After final disallowance, the RO received the appellant's 
request to reopen the claim for service connection for the 
cause of the Veteran's death (DIC benefits) on August 19, 
2003.  


CONCLUSION OF LAW

The requirements for an effective date, prior to August 19, 
2003, for the award of DIC benefits have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.400 (2008); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Here, the Board has determined that there is no legal 
entitlement to the claimed benefit as a matter of law.  The 
notice provisions and duty to assist provisions of the VCAA 
are not applicable to claims, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001). 

The Board would note however, that the appellant filed her 
claim to reopen in August 2003.  A VCAA letter was sent to 
her in September 2003 that notified her of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claim for the cause of the 
Veteran's death and identified the Veteran's duties in 
obtaining information and evidence to substantiate her claim.  
DIC benefits were awarded in June 2005. 
   
This appeal arises from the appellant's disagreement with the 
effective date following the award of DIC benefits and courts 
have held that once the claim is granted, it has been 
substantiated and additional notice is not required.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   However, the RO did in 
fact give the appellant an additional VCAA notice letter in 
June 2006, which informed her of the evidence necessary to 
establish an earlier effective date.  

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 
38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).




II. Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The appellant contends that she is entitled to an effective 
date for the award of DIC benefits prior to August 19, 2003.  
Specifically, she asserts that as the Veteran's death from 
squamous cell carcinoma of the head and neck was the result 
of Agent Orange exposure during his Vietnam service, the 
effective date should be the date of death in March 1989.

A review of the claim reveals that in March 1989, the Veteran 
died from squamous cell carcinoma of the head and neck.  The 
appellant filed a claim for DIC benefits in April 1989.  The 
RO denied the claim in a May 1989 decision.  The appellant 
did not appeal the decision and it became final.  38 C.F.R. 
§ 20.302.

In the interim, the appellant applied for VA loan guarantee 
benefits, which were denied in June 1989.  In August 1989, 
the appellant attempted to reopen her claim for the cause of 
the Veteran's death.  She was notified that action was being 
deferred on her claim and it would be reviewed once 
regulations pertaining to Agent Orange exposure became 
effective, which the RO did internally in June 1990 and April 
1991 to no avail to the appellant

In October 1994, the appellant once again attempted to reopen 
her claim for entitlement to service connection for the cause 
of the Veteran's death.  The RO denied the claim in December 
1994.  The appellant did not appeal the decision and it 
became final.  Id.

In June 1996, the appellant asked that her claim for DIC 
benefits be reviewed under changes to the regulations 
pertaining to Agent Orange exposure.  This was undertaken by 
the RO in July 1996.  The RO once again denied the 
appellant's claim.  She did not appeal the decision and it 
too became final.  Id.

In October 1997, the appellant filed a claim to reopen her 
request for DIC benefits.  The RO denied her request in 
January 1998.  While the appellant filed a notice of 
disagreement (NOD) and a statement of the case (SOC) was 
issued in February 1998, the appellant failed to perfect her 
appeal within the required time period.  38 C.F.R. 
§ 20.302(b).  The Board notes that the appellant submitted VA 
Form 9 in January 1998; however, this was prior to the 
issuance of the February 1998 SOC and thus, it could not be 
considered an NOD.  The appellant was specifically notified 
in December 1998 that in order to perfect her appeal she must 
submit a VA Form 9 by January 7, 1999, which she did not. 

The appellant filed the most recent claim to reopen on August 
19, 2003.  Attached to her request for benefits was a 
November 2002 letter from Dr. CNB, which opined the Veteran's 
"skin cancer and demise was caused by his exposure to Agent 
Orange..."  A February 2004 letter from Dr. CNB reiterated his 
prior opinion.  

In April 2005, the RO sought an opinion from the Under 
Secretary for Health.  In May 2005, the Chief Public Health 
and Environmental Hazards Officer opined that it was possible 
that the Veteran's death from squamous cell carcinoma of the 
head and neck was related to the Veteran's Agent Orange 
exposure during his service in Vietnam.  

Based on opinions from Dr. CNB and the Under Secretary for 
Health, service connection for the cause of the Veteran's 
death was awarded in a June 2005 rating decision.  DIC 
benefits were made effective August 19, 2003, the date of the 
reopened claim.  The appellant disagreed with the effective 
date and initiated the current appeal.

Having carefully considered the claim in light of the record 
and the applicable law, the Board has determined that this is 
a matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  In cases such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis, supra.  6 Vet. App. at 430.

Except as otherwise provided, the effective date of an award 
of DIC based on an original claim or a claim reopened after 
final disallowance, will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2008).   The effective date for service-
connected death after separation from service is the first 
day of month in which the Veteran's death occurred if the 
claimed is received within one year after the date of death; 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(c)(2).  However, the effective date of reopened 
claims shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

While the appellant has argued that the effective date for 
the grant of DIC should be as early as March 1989, the date 
is inconsistent with rules and regulations implemented by 
Congress concerning effective dates for award of DIC 
benefits.  In the instant case, while the appellant filed her 
original claim for DIC within one year after the date of the 
Veteran's death, it was finally denied in a May 1989 
decision.  38 C.F.R. § 20.302.  Thus, in order to reopen her 
claim for benefits, she would have to submit new and material 
evidence.  38 C.F.R. § 3.156 (1990-2003).

The Board notes that the appellant next attempted to reopen 
her claim in August 1989.  At that time she was notified that 
action was being deferred on her claim until the new Agent 
Orange regulations became effective.  The RO performed an 
internal review of the appellant's claim in June 1990 and 
April 1991.  Regardless of whether she was aware they 
undertook such an internal review, her claim was 
readjudicated and denied once again in December 1994, July 
1996, and January 1998.  These decisions became final when 
either the appellant did not appeal the decisions (December 
1994 and July 1996) or when she failed to her perfect her 
appeal (January 1998).  38 C.F.R. § 20.302(a), (b).  

The last final denial of the appellant's claim for the cause 
of the Veteran's death was in January 1998.  Thus, in order 
to reopen her claim which had been denied by a final 
decision, the appellant had to present new and material 
evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a).  

The appellant filed her claim to reopen on August 19, 2003.  
Based on opinions from Dr. CNB and the Under Secretary for 
Health, which had been added to the record since January 
1998, the RO reopened the appellant's claim and awarded 
service connection for the cause of the Veteran's death in a 
June 2005 rating decision.  DIC benefits were made effective 
August 19, 2003, the date of the reopened claim.  

The controlling statute and regulation are quite clear.  The 
effective date for reopened claims after final disallowance 
shall be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(r).  Here, the appellant has been awarded DIC 
benefits from the date of her reopened claim after final 
disallowance and there is no basis upon which to award an 
earlier effective date.  38 C.F.R. § 3.400

The Board has carefully reviewed the record to determine 
whether there is any other communication or record which may 
be interpreted as a claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence does not support 
such a finding.  

At this juncture, the Board notes that the appellant has also 
maintained that VA previously conceded an effective date of 
March 1989 for DIC benefits as that is the effective date for 
CHAMPVA benefits.  However, eligibility under CHAMPVA 
benefits is not controlling for compensation benefits.  
(Emphasis added).

Although the Board acknowledges the Veteran's service and 
sacrifice for his country, and is sympathetic to the 
appellant, the Board must apply the law as it exists, and the 
Board is bound by the laws codified in Title 38 of the United 
States Code and Code of Federal Regulations, which govern 
dependent's benefits administered by the Secretary of VA.  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board 
must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  

The appellant does not satisfy the threshold legal 
eligibility requirements for an earlier effective date sought 
in this appeal.  Entitlement to an effective date earlier 
than August 19, 2003, for the grant of DIC benefits is 
precluded as a matter of law.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008); see also Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied due to a lack of legal merit). 


ORDER

Entitlement to an effective date prior to August 19, 2003, 
for the award of DIC benefits is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


